                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 RON ZOLLER                                                   CIVIL ACTION

 VERSUS                                                       CASE NO. 16-1837

 ZURICH AMERICAN INSURANCE                                    SECTION: “G”(4)
 COMPANY, et al.

                                      ORDER AND REASONS

       Before the Court is Defendant Selective Insurance Company’s (“Selective”) “Motion for

Summary Judgment on Insurance Coverage/Alternative Motion for Declaratory Judgment.”1

Having considered the motion, the memoranda in support and in opposition, the record, and the

applicable law, the Court will grant the motion.

A.     Factual Background

       This matter involves a motor vehicle accident that allegedly occurred on February 8, 2015.

In the petition for damages, Plaintiff Ron Zoller (“Plaintiff”) alleges that Defendant Charles

Nikolauzyk (“Nikolauzyk”) rear-ended him while traveling westbound on Interstate-12 in St.

Tammany Parish, Louisiana.2 At the time of the incident, Plaintiff alleges that Nikolauzyk was

driving a motor vehicle owned by Defendants Larry Newsom and Linda Newsom (collectively,

“the Newsoms”).3 At that time, Nikolauzyk was allegedly employed by Defendant Newsom

Trucking, Inc (“Newsom Trucking”).4 Plaintiff also alleges that at the time of the accident, the


       1
           Rec. Doc. 87.
       2
           Rec. Doc. 1-4 at 2.
       3
           Id. at 2.
       4
           Rec. Doc. 5.

                                                   1
motor vehicle Nikolauzyk was driving was hauling a trailer owned by either Schantz

Manufacturing, Inc. (“Schantz”) or Ray Cammick Shows (“RCS”).5

B.      Procedural Background

        On February 2, 2016, Plaintiff filed a petition for damages against Nikolauzyk, the

Newsoms, and the Newsoms’ insurer Zurich American Insurance, Co. (“Zurich”) in the 22nd

Judicial District Court for the Parish of St. Tammany.6 On March 4, 2016, Nikolauzyk and Zurich

removed the case to this Court.7 On March 9, 2016, Plaintiff filed a first amending and

supplemental complaint naming Newsom Trucking as a defendant.8

        On November 7, 2016, Plaintiff filed a second amending and supplemental complaint

naming Hallmark Specialty Insurance Company (“Hallmark”) as an insurer of Newsom Trucking.9

On July 31, 2017, Plaintiff filed a third amending and supplemental complaint alleging that T.H.E.

Insurance Company (“T.H.E.”), the insurer of RCS, may have provided insurance coverage for the

trailer being pulled by Nikolauzyk.10 On November 21, 2017, Plaintiff filed a fourth amending and

supplemental complaint against RCS, Schantz, and Schantz’s insurer Selective.11




        5
            Rec. Doc. 59 at 3.
        6
            Rec. Doc. 1-4 at 2.
        7
            Rec. Doc. 1.
        8
            Rec. Doc. 5.
        9
         Rec. Doc. 29. The second amending and supplemental complaint is incorrectly labeled as the “First
Amending and Supplemental Complaint.”
        10
             Rec. Doc. 42.
        11
             Rec. Doc. 59.


                                                    2
       On October 9, 2018, Selective filed the instant motion for summary judgment.12 On

November 9, 2018, Hallmark filed an opposition to the motion.13 On November 12, 2018, Plaintiff

filed an opposition to the motion.14 On November 12, 2018, T.H.E. filed an opposition to the

motion.15 With leave of Court, Schantz filed a reply brief in further support of the motion on

November 19, 2018.16

                                     II. Parties’ Arguments

A.      Selective’s Arguments in Support of the Motion for Summary Judgment

       In the instant motion, Selective seeks summary judgment or a declaratory judgment finding

that the business auto insurance policy (the “Selective Policy”) it issued to Schantz provided no

coverage for Newsom Trucking, the Newsoms, or Nikolauzyk because those parties do not qualify

as “insureds” under the omnibus provision of the Selective Policy.17 Alternatively, if the Court

finds omnibus coverage under the Selective Policy, Selective seeks summary judgment or a

declaratory judgment that any such coverage is only excess, or secondary, coverage over and above

the insurance policy issued by Zurich, and should be applied on a pro-rata basis with the insurance

policy issued to Newsom Trucking by Hallmark.18




       12
            Rec. Doc. 87.
       13
            Rec. Doc. 110.
       14
            Rec. Doc. 112.
       15
            Rec. Doc. 115.
       16
            Rec. Doc. 124.
       17
            Rec. Doc. 87 at 1.
       18
            Id.

                                                3
       Selective notes that the Selective Policy was issued to Shantz in Illinois.19 Selective asserts

that Louisiana courts generally apply the law of the state where an insurance policy was issued to

govern the interpretation of the terms of the policy. 20 However, Selective asserts that “there may

be no need to conduct a choice of law analysis as the law of Louisiana and Illinois are generally

the same with respect to issues of insurance policy interpretation.”21 Under either Illinois or

Louisiana law, Selective argues that the interpretation of an insurance policy is a question of law,

and the party seeking to establish coverage has the burden of proving every fact essential to

establish that his claim is within the policy coverage.22

       Selective asserts that the Selective Policy does not provide coverage to Nikolauzyk, the

Newsoms, or Newsom Trucking because those parties are not “insureds” under the policy.23

Selective contends that Schantz is the only named insured under the Selective Policy.24 Selective

notes that the liability coverage section of the policy provides that it “will pay all sums an ‘insured’

legally must pay as damages because of ‘bodily injury’ or ‘property damage’ to which this

insurance applies, caused by an ‘accident’ and resulting from the ownership, maintenance or use

of a covered ‘auto.’”25 Selective further notes that the Selective Policy defines an insured as the




       19
            Rec. Doc. 87-1 at 5.
       20
            Id.
       21
            Id.
       22
            Id. at 6–7.
       23
            Id. at 7.
       24
            Id. at 7–8.
       25
            Id. at 8.


                                                   4
named insured, i.e. Schantz, or a person other than the named insured who uses a covered “auto”

that is either owned, hired, or borrowed by Schantz.26

       Selective contends that the trailer does not qualify as an “auto” owned, hired, or borrowed

by Schantz.27 Selective asserts that the Selective Policy defines the term “auto” as: (1) “[a] land

motor vehicle, trailer or semitrailer designed for travel on public roads” or (2) “[a]ny other land

vehicle that is subject to a compulsory or financial responsibility law or other motor vehicle

insurance law where it is licensed or principally garaged.”28 However, the Selective Policy

excludes “mobile equipment,” which is defined in part as “[b]ulldozers, farm machinery, forklifts

and other vehicles designed for use principally off public roads” or vehicles “maintained primarily

for purposes other than the transportation of persons or cargo.”29 Selective points to a declaration

of Michael Schantz, the President and CEO of Schantz Manufacturing, which states the trailer at

issue in this case is a food trailer that is not self-propelled and cannot be driven.30 The declaration

further states that the trailer was designed primarily for food preparation and service while in a

stationary position and was not designed for transportation of persons or cargo. 31 Therefore,

Selective argues that the trailer is “mobile equipment” because it was designed for use principally




       26
            Id. at 9.
       27
            Id. at 10.
       28
            Id.
       29
            Id. at 11.
       30
            Id. (citing Rec. Doc. 87-5).
       31
            Id. (citing Rec. Doc. 87-5).

                                                  5
off public roads and maintained primarily for purposes other than transportation of persons or

cargo.32

       Selective notes that the Selective Policy includes an endorsement, which provides that

“mobile equipment” will be treated as an “auto” when it meets the following three requirements:

“(1) [it] is being driven under its own power, (2) [it] is being driven in public rights of way, and

(3) [it] is subject to a compulsory insurance or financial responsibility law or other mandatory

motor vehicle insurance law in the state where it is licensed or principally garaged.” 33 Selective

contends that the trailer does not meet these requirements because it was not being driven under

its own power.34 Accordingly, Selective asserts that a plain reading of the policy language

establishes that the trailer is not an “auto,” and any use of the food trailer cannot trigger “insured”

status for Newsom Trucking, the Newsoms, or Nikolauzyk.35

       Selective also argues that the motor vehicle driven by Nikolauzyk at the time of the

accident does not qualify as a covered “auto” under the Selective Policy because the motor vehicle

was not owned, hired, or borrowed by Schantz.36 Selective contends that the terms borrowed or

hired refer to vehicles procured by the insured for its own use, dominion, and control, and does

not apply when an insured hires an independent contractor to transport something and the

contractor uses its own vehicle.37 Accordingly, Selective asserts that the motor vehicle driven by



       32
            Id. at 12.
       33
            Id. at 12–13.
       34
            Id. at 13.
       35
            Id.
       36
            Id. at 14.
       37
            Id.


                                                  6
Nikolauzyk at the time of accident does not qualify as a covered “auto” under the Selective

Policy.38

       Alternatively, Selective asserts that if the Court finds omnibus coverage under the Selective

Policy that any such coverage is only excess, or secondary, coverage over and above the insurance

policy issued by Zurich, and should be applied on a pro-rata basis with the insurance policy issued

to Newsom Trucking by Hallmark.39 Selective contends that it should be undisputed that Zurich

provides primary coverage to its insureds Newsom Trucking, the Newsoms, and Nikolauzyk.40

Furthermore, Selective asserts that any coverage under the Selective Policy would be excess

coverage because the motor vehicle was not owned by Schantz.41 Selective notes that Newsom

Trucking also had an excess liability policy issued by Hallmark. 42 In cases where two or more

policies provide excess coverage, Selective asserts that “both Louisiana and Illinois courts hold

that the competing ‘excess’ clauses are ‘mutually repugnant’ and ‘cancel each other out,’ therefore,

both ‘excess’ policies will share the exposure on a ‘pro-rata’ basis.”43 Because the Hallmark Policy

provides $4,000,000 of coverage and the Selective Policy provides $1,000,000 of coverage,

Selective contends that the pro-rata split of any excess liability would be 80% to Hallmark and

20% to Selective.44



       38
            Id. at 15.
       39
            Id. at 16.
       40
            Id.
       41
            Id. at 21.
       42
            Id. at 22.
       43
            Id. at 23.
       44
            Id. at 24.

                                                 7
B.      Hallmark’s Arguments in Opposition to the Motion for Summary Judgment

        In opposition, Hallmark contends that there are no genuine issues of fact that would

preclude coverage in favor of Newsom Trucking, the Newsoms, and Nikolauzyk on the Selective

Policy because these entities are insureds under the plain language of the Selective Policy.45

Specifically, Hallmark contends that the food trailer Nikolauzyk was hauling at the time of the

accident is a “trailer” under the terms of the Selective Policy because it had “a load capacity of

2,000 pounds or less designed primarily for travel on public roads.”46 Hallmark notes that Schantz

is classified as a “trailer manufacturer” in the Selective Policy, the certificate of origin for the food

trailer specifically listed it as a “trailer,” and the bill of sale lists the food trailer as a “motor

vehicle.”47

        Hallmark contends that the declaration of Michael Schantz is self-serving and states

without evidentiary support that the trailer was “designed primarily for food preparation and

service while in the stationary position” and that the trailer was “not designed for transportation of

persons or cargo.”48 Hallmark argues that the trailer “clearly serves the dual purpose of allowing

its customers to travel the public roads from venue to venue across the country with the customers

equipment so that the customer can avoid having to set up an independent concession stand and/or

rely upon the venue to provide a stand and/or equipment.”49 Hallmark contends that the assertion

that the trailer was not designed to haul cargo defies logic because Selective admits that the trailer


        45
             Rec. Doc. 110 at 1.
        46
             Id. at 2.
        47
             Id. at 3–4.
        48
             Id. at 4.
        49
             Id. at 6.


                                                   8
was loaded with kitchen equipment.50 Accordingly, Hallmark asserts that the food trailer is a

“trailer” under the terms of the Selective Policy.51

       Finally, Hallmark argues that for the reasons set forth in Hallmark’s motion for summary

judgment, the limits of the Selective Policy must be exhausted before the excess coverage provided

for in the Hallmark Policy applies.52 Accordingly, Hallmark contends that Selective’s motion for

summary judgment should be denied.53

C.     Plaintiff’s Arguments in Opposition to the Motion for Summary Judgment

       In opposition, Plaintiff asserts that the parties agree that the Zurich Policy provides the

primary coverage in this case.54 Plaintiff contends that the Hallmark Policy is an excess policy to

the Zurich Policy and should apply pro-rata to either the T.H.E. Policy or the Selective Policy,

depending on who owned the trailer at the time of the accident.55

       Plaintiff argues that Selective’s assertion that the Selective Policy does not apply is without

merit because a trailer is specifically covered as an “auto” under the Selective Policy.56 Plaintiff

contends that Selective’s argument that the trailer is “mobile equipment” is unavailing because the

Selective Policy defines “mobile equipment” as “bulldozers, farm machinery, forklifts and other




       50
            Id. at 6–7.
       51
            Id. at 8.
       52
            Id.
       53
            Id. at 9.
       54
            Rec. Doc. 112 at 2.
       55
            Id. at 1.
       56
            Id. at 3.

                                                  9
vehicles designed for use principally off public roads.”57 Plaintiff argues that the food trailer

clearly does not fall within the category of farm machinery, forklifts, and other off road vehicles.

Therefore, Plaintiff argues that the Selective Policy applies to this accident.58

       Furthermore, Plaintiff contends that Michael Schantz testified that he entered a verbal

agreement with RCS whereby RCS owned the trailer prior to delivery.59 Therefore, Plaintiff argues

that there is a genuine issue of material fact precluding summary judgment on the issue of

ownership of the trailer.60

       Finally, Plaintiff contends that the excess insurance policies are to be applied pro-rata.61

Plaintiff notes that: (1) Section IV of the Selective Policy states it is “excess over any other

collectible insurance”; (2) Section I of the Hallmark Policy states it is “in excess of the applicable

limits of the underlying insurance”; and (3) Paragraph B(5) of Section IV of the T.H.E. Policy

states “while a covered auto which is a trailer is connected to another vehicle, the Liability

Coverage this coverage form provides for the trailer is excess while it is connected to a motor

vehicle you do not own.”62 Plaintiff contends that “when there is a conflict between two policies,

each containing an excess clause or one containing an excess clause and one containing an escape

clause, the Louisiana courts have consistently held the two conflicting clauses to be mutually

repugnant and ineffective.”63 According to Plaintiff, the result of finding that the excess and


       57
            Id.
       58
            Id.
       59
            Id. at 7.
       60
            Id.
       61
            Id.
       62
            Id. at 8.
       63
            Id. (citing Dette v. Covington Motors, Inc., 426 So. 2d 718 (La. App. 1 Cir. 1983); Blanchard v. Rodrigue,

                                                         10
escape clauses are mutually repugnant and ineffective is to prorate the loss between the excess

insurers.64 Therefore, Plaintiff argues that the motions for summary judgment filed by Hallmark,

Selective, and T.H.E. should be denied and the excess policies should be applied pro-rata.65

D.      T.H.E.’s Arguments in Opposition of the Motion for Summary Judgment

        T.H.E. opposes Selective’s motion for summary judgment to the extent it alleges that any

coverage exists under the T.H.E. policy because T.H.E. argues that on the date of the accident

Schantz, not RCS, was the owner of the trailer.66 T.H.E. does not dispute Selective’s assertion that

the trailer constitutes “mobile equipment.”67 Alternatively, if any omnibus coverage is found under

the T.H.E. policy, T.H.E. contends that such coverage is only excess, or secondary, coverage over

and above the Zurich Policy issued to Newsom Trucking, and should be applied on a pro-rata basis

with any other applicable insurance coverage.68

        First, T.H.E. argues that Illinois law should apply to the issue of ownership of the trailer

because: (1) the trailer was constructed in Illinois; (2) Schantz is domiciled in Illinois; (3) the Bill

of Sale was executed in Illinois; (4) the temporary permit issued by Schantz was executed in

Illinois; (5) the Certificate of Origin signed by Schantz lists Illinois as the relevant state; and (6)

the agreement for the trailer contained a choice of law provision stating that any dispute between




340 So.2d 1001 (La. App. 1 Cir. 1976), writs denied, 341 So.2d 1129, 1130 (La. 1977)).
        64
             Id. at 8.
        65
             Id. at 9.
        66
             Rec. Doc. 115 at 1, 7.
        67
             Id.
        68
             Id.

                                                       11
Schantz and RCS shall be governed by the law of Illinois.69 T.H.E. contends that Selective and

Schantz have tacitly admitted that Schantz was the owner of the trailer at the time of the incident

because neither argues that Schantz was not the owner in their respective motions for summary

judgment.70 Furthermore, T.H.E. asserts that under Illinois law the issue of when ownership passes

from one person to another is a question of the intention of the parties. 71 T.H.E. contends “[t]he

fact that Schantz retained possession of the completed trailer and exhibited the trailer at a trade

show combined with the fact that the trailer was not paid off until it was delivered to Ray Cammack

Shows is evidence that the intention of the parties was to have ownership retained with Schantz

until the full payment was paid, which occurred at final delivery.”72 Furthermore, Schantz asserts

that the Bill of Sale executed on February 17, 2015 stated that as of that time Schantz was still the

owner of the trailer.73

        Second, T.H.E. states that it agrees with Selective’s argument that the trailer is “mobile

equipment.”74 Furthermore, T.H.E. notes that the T.H.E. Policy contains identical language as the

Selective Policy regarding “mobile equipment.”75




        69
             Id. at 3.
        70
             Id. at 4.
        71
             Id. (citing Finnan v. Johnson, 111 Ill. App. 3d 479, 483 (Ill. App. Ct. 2d Jan. 6, 1983)).
        72
             Id. at 5.
        73
             Id.
        74
             Id.
        75
             Id. at 5–6.


                                                            12
       Alternatively, if the T.H.E. Policy provided coverage for the trailer at the time of the

accident, T.H.E. argues that the policy would be excess coverage to the Zurich Policy and should

apply on a pro-rata basis with any other excess coverage.76

E.      Selective’s Arguments in Further Support of the Motion for Summary Judgment

       In the reply brief, Selective disputes Hallmark and T.H.E.’s assertion that Selective and

Schantz tacitly admitted that Schantz owned the trailer at the time of the accident. 77 Selective

asserts that it did not discuss the disputed issue of ownership in its motion for summary judgment

because it was not dependent on the issue of ownership.78

       Next, Selective argues that the issue of whether the food trailer is a “trailer” as

contemplated by the Selective Policy is not determinative of coverage because the food trailer is

not a covered “auto” as it is instead “mobile equipment.”79 Selective does not deny that, generally,

a “trailer” can qualify as an “auto” under its policy, but it contends that if the “trailer” is “mobile

equipment,” it is excluded from the definition of an “auto.”80 Furthermore, Selective argues that

the declaration of Michael Schantz is not “self-serving” and is the best evidence of the primary

purpose of the trailer because the statement comes directly from the manufacturer regarding the




       76
            Id. at 6.
       77
            Rec. Doc. 124 at 1.
       78
            Id. at 2.
       79
            Id.
       80
            Id. at 3.

                                                  13
trailer’s intended primary purpose.81 Selective also disputes Hallmark’s argument that the

permanently attached kitchen equipment in the food concession trailer is “cargo.”82

         Finally, Selective again argues in the alternative that if the Court finds coverage under the

Selective Policy, such coverage should be applied pro-rata with the excess liability policy issued

by Hallmark.83

                                               III. Legal Standard

         Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”84 When assessing whether a dispute as to any material fact exists, a court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”85 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”86

If the record, as a whole, could not lead a rational trier of fact to find for the nonmoving party,

then no genuine issue of fact exists and the moving party is entitled to judgment as a matter of

law.87


         81
              Id. at 4.
         82
              Id. at 5.
         83
              Id. at 6.
         84
            Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322B23 (1986); Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
         85
              Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398B99 (5th Cir. 2008).
         86
              Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
         87
              Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986).


                                                          14
         On a motion for summary judgment, the moving party bears the initial burden of

identifying those portions of the record that it believes demonstrate the absence of a genuine issue

of material fact.88 “To satisfy this burden, the movant may either (1) submit evidentiary documents

that negate the existence of some material element of the opponent’s claim or defense, or (2) if the

crucial issue is one on which the opponent will bear the ultimate burden of proof at trial,

demonstrate that the evidence in the record insufficiently supports an essential element of the

opponent’s claim or defense.”89 If the moving party satisfies its initial burden, the burden shifts to

the nonmoving party to “identify specific evidence in the record, and articulate” precisely how that

evidence supports his claims.90 In doing so, the nonmoving party may not rest upon mere

allegations or denials in its pleadings, but rather must set forth “specific facts showing the existence

of a ‘genuine’ issue concerning every essential component of its case.”91 The nonmovant=s burden

of demonstrating a genuine issue of material fact is not satisfied merely by creating “some

metaphysical doubt as to the material facts,” “by conclusory allegations,” by “unsubstantiated

assertions,” or “by only a scintilla of evidence.”92 There is no genuine issue for trial “unless there

is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party.”93



         88
              Celotex, 477 U.S. at 323.
        89
           Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 190 (5th Cir. 1991) (citing Little v. Liquid Air Corp., 939
F.2d 1293, 1299 (5th Cir. 1991)).
         90
          Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris v.
Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
         91
           Morris, 144 F.3d at 380 (citing Thomas v. Price, 975 F.2d 231, 235 (5th Cir. 1992); see also Bellard v.
Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012).
         92
              Little, 37 F.3d at 1075.
         93
           Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (citing First Nat. Bank of Ariz. v. Cities Serv.
Co., 391 U.S. 253, 288B89 (1968)).

                                                         15
Furthermore, it is well-established that “[u]nauthenticated documents are improper as summary

judgment evidence.”94

                                                 IV. Analysis

       In the instant motion, Selective seeks summary judgment finding that the Selective Policy

it issued to Schantz provides no coverage for Newsom Trucking, the Newsoms, or Nikolauzyk

because those parties do not qualify as “insureds” under the omnibus provision of the Selective

Policy.95 Specifically, Selective argues that the trailer does not qualify as an “auto” owned, hired,

or borrowed by Schantz, but instead Selective asserts that the trailer is “mobile equipment” which

is excluded from coverage under the policy.96 T.H.E. opposes Selective’s motion, but only to the

extent it alleges that any coverage exists under the T.H.E. Policy. 97 Hallmark and Plaintiff both

oppose Selective’s motion, and argue that the trailer is covered under the Selective Policy because

it is an “auto” and not “mobile equipment.”98

       As an initial matter, the Court must determine the law to apply to the interpretation of the

Selective Policy. Federal courts apply the choice of law provisions of the forum state. 99 The

Louisiana Civil Code article 3515 generally provides that “an issue in a case having contacts with

other states is governed by the law of the state whose policies would be most seriously impaired if

its law were not applied to the case.” Article 3537 provides that when applying choice of law



       94
            King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).
       95
            Rec. Doc. 87 at 1.
       96
            Rec. Doc. 115 at 1, 7.
       97
            Id. at 1, 7.
       98
            Rec. Docs. 110, 112.
       99
            Woodfield v. Bowman, 193 F.3d 354, 360 (5th Cir. 1999).


                                                        16
principles to a contract, courts should “assess the strength of the relevant policies of the involved

states in light of the place of negotiation, formation, and performance of the contract as well as the

location of the object of the contract.”100 “Applying these principles, Louisiana courts generally

choose the law of the state in which the insurance policy in question was issued to govern the

interpretation of the terms of the policy.”101

       Here, Selective asserts that Illinois law should apply to interpretation of the Selective

Policy because the policy was issued in Illinois.102 No party disputes this assertion. Accordingly,

the Court will apply Illinois law to interpretation of the instant contract.

       The Supreme Court of Illinois has explained the interpretation of insurance policies under

Illinois law as follows:

       Because an insurance policy is a contract, the rules applicable to contract
       interpretation govern the interpretation of an insurance policy. Our primary
       function is to ascertain and give effect to the intention of the parties, as expressed
       in the policy language. If the language is unambiguous, the provision will be
       applied as written, unless it contravenes public policy. The rule that policy
       provisions limiting an insurer’s liability will be construed liberally in favor of
       coverage only applies where the provision is ambiguous. A policy provision is not
       rendered ambiguous simply because the parties disagree as to its meaning. Rather,
       an ambiguity will be found where the policy language is susceptible to more than
       one reasonable interpretation. While we will not strain to find ambiguity where
       none exists, neither will we adopt an interpretation which rests on “gossamer
       distinctions” that the average person, for whom the policy is written, cannot be
       expected to understand. When construing the language of an insurance policy, we
       must assume that every provision was intended to serve a purpose. Thus, an
       insurance policy must be considered as a whole; all of the provisions, rather than
       an isolated part, should be examined to determine whether an ambiguity exists.103


       100
             Id. (citing La. Civ. Code art. 3537).
       101
             Id. (internal citations omitted).
       102
             Rec. Doc. 87-1 at 5.
       103
             Munoz v. Fernandez, 930 N.E.2d 999, 1003-4 (Ill. 2010) (internal citations omitted).

                                                         17
Under Illinois law, the interpretation of the provisions of an insurance policy is a question of law.104

       Section II of the Selective Policy, titled “Liability Coverage” provides:

       We will pay all sums an ‘insured” legally must pay as damages because of “bodily
       injury” or “property damage” to which this insurance applies, caused by an
       “accident” and resulting from the ownership, maintenance or use of a covered
       “auto”.105

       Section II of the Selective Policy goes on to define an “insured” as the named insured, i.e.

Schantz, or “[a]nyone else while using with [Schantz’s] permission a covered “auto” [Schantz]

own[s], hire[s] or borrow[s].”106

       No party disputes Selective’s contention that the motor vehicle driven by Nikolauzyk is

not a covered “auto” because it was not owned, hired, or borrowed by Schantz. Therefore, the

Selective Policy will only provide coverage for the accident at issue in this case if the food trailer

Nikolauzyk was hauling at the time of the accident falls under the definition of an “auto.”

       The Selective Policy defines the term “auto” as:

       1.   A land motor vehicle, “trailer” or semitrailer designed for travel on public
            roads; or
       2.   Any other land vehicle that is subject to a compulsory or financial
            responsibility law or other motor vehicle insurance law where it is licensed
            or principally garaged.
       However, “auto” does not include “mobile equipment.”107

       Plaintiff and Hallmark go to great lengths to argue that the food trailer at issue in this case

is in fact a “trailer” as defined by the policy. However, Selective does not dispute that the food




       104
             Pekin Ins. Co. v. Wilson, 237 Ill. 2d 446, 455 (Ill. 2010).
       105
             Rec. Doc 87-4 at 195.
       106
             Id.
       107
             Id. at 203.


                                                           18
trailer is a “trailer.”108 Selective does not deny that, generally, a “trailer” can qualify as an “auto”

under its policy, but it contends that if the “trailer” is “mobile equipment,” it is excluded from the

definition of an “auto.”109 Reading the provisions of the policy together, it is clear that a trailer

will qualify as an “auto” under the Selective Policy, unless the trailer is deemed to be “mobile

equipment” because “mobile equipment” is expressly excluded from the definition of an “auto.”

Accordingly, the Court must determine whether the food trailer is “mobile equipment.”

        The Selective Policy defines “mobile equipment” in pertinent part as:

        any of the following types of land vehicles, including any attached machinery or
        equipment:
        1. Bulldozers, farm machinery, forklifts and other vehicles designed for use
           principally off public roads; . . .
        6. Vehicles not described in Paragraphs 1., 2., 3. or 4. above maintained primarily
           for purposes other than the transportation of persons or cargo. . . .110

        Selective points to a declaration of Michael Schantz, the President and CEO of Schantz

Manufacturing, which states the trailer at issue in this case is a “custom food trailer” that is not

self-propelled and cannot be driven.111 The declaration further states that the trailer is “essentially

a mobile kitchen on wheels” that was “designed primarily for food preparation and service while

in a stationary position.”112 The declaration also provides that the food trailer “is not designed for

transportation of persons or cargo and is not intended to be used for that purpose.”113



        108
              Rec. Doc. 124.
        109
              Id. at 3.
        110
              Rec. Doc. 87-4 at 204–05.
        111
              Rec. Doc. 87-5 at 2.
        112
              Id.
        113
              Id.

                                                  19
       Based on this declaration, Selective argues that the trailer is “mobile equipment” because

it was designed for use principally off public roads and maintained primarily for purposes other

than transportation of persons or cargo.114 In response, Hallmark asserts that the declaration is self-

serving and without evidentiary support.115 However, Hallmark fails to recognize that Michael

Schantz actually manufactured the food trailer and is therefore likely in the best position to testify

to the food trailer’s primary purpose and use. Furthermore, the declaration is also supported by

Michael Schantz’s deposition testimony, where he stated that the trailer was not designed for

transportation of persons or cargo and was not intended to be used for that purpose.116

       Neither Hallmark nor Plaintiff present any other evidence regarding the primary use of the

food trailer. Instead, Hallmark argues that the food trailer “clearly serves the dual purpose of

allowing its customers to travel the public roads from venue to venue across the country with the

customers equipment so that the customer can avoid having to set up an independent concession

stand and/or rely upon the venue to provide a stand and/or equipment.”117 However, the Selective

Policy defines “mobile equipment” as “vehicles maintained primarily for purposes other than the

transportation of persons or cargo.”118 It is of no moment that the food trailer serves a dual purpose

because the undisputed evidence in the record establishes that the food trailer was built for the

primary purpose of food preparation and service, not for the primary purpose of transportation of




       114
             Rec. Doc. 87-1 at 12.
       115
             Rec. Doc. 110 at 4.
       116
             Rec. Doc. 110-3 at 66, 96–97.
       117
             Rec. Doc. 110 at 6.
       118
             Rec. Doc. 87-4 at 205 (emphasis added).


                                                       20
persons or cargo. Accordingly, the Court finds that the food trailer is “mobile equipment” under

the terms of the Selective Policy.

       Finally, the Selective Policy includes an endorsement, which provides that “mobile

equipment” will be treated as an “auto” when it meets the following three requirements: “(1) [it]

is being driven under its own power, (2) [it] is being driven in public rights of way, and (3) [it] is

subject to a compulsory insurance or financial responsibility law or other mandatory motor vehicle

insurance law in the state where it is licensed or principally garaged.”119 The parties do not dispute

that the food trailer cannot be driven under its own power. A plain reading of the policy language

establishes that the trailer is “mobile equipment,” which is expressly excluded from the definition

of an “auto” under the terms of the Selective Policy. Therefore, any use of the food trailer cannot

trigger “insured” status for Newsom Trucking, the Newsoms, or Nikolauzyk. Accordingly,

because there are no genuine issues of material fact in dispute, the Court finds that Selective is

entitled to judgment as a matter of law.

                                           V. Conclusion

       For the foregoing reasons, the Court finds that there are no material facts in dispute and

Selective is entitled to judgment as a matter of law. A plain reading of the policy language

establishes that the trailer is “mobile equipment,” which is expressly excluded from the definition

of an “auto” under the terms of the Selective Policy. Therefore, any use of the food trailer cannot

trigger “insured” status for Newsom Trucking, the Newsoms, or Nikolauzyk. Accordingly,




       119
             Id. at 226.

                                                 21
      IT IS HEREBY ORDERED that Selective Insurance Company’s (“Selective”) “Motion

for Summary Judgment on Insurance Coverage/Alternative Motion for Declaratory Judgment.”120

is GRANTED.

      NEW ORLEANS, LOUISIANA, this 10th             day of December, 2018.


                                                 __________________________________
                                                 NANNETTE JOLIVETTE BROWN
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




      120
            Rec. Doc. 87.


                                            22
